PUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                       No. 19-4912


UNITED STATES OF AMERICA,

                     Plaintiff - Appellee,

              v.

TREMAYNE LAMONT DRAKEFORD,

                     Defendant - Appellant.



Appeal from the United States District Court for the Western District of North Carolina, at
Charlotte. Max O. Cogburn, Jr., District Judge. (3:18-cr-00238-MOC-DSC-1)


Argued: January 26, 2021                                        Decided: March 26, 2021


Before GREGORY, Chief Judge, and WYNN and THACKER, Circuit Judges.


Reversed and remanded by published opinion. Judge Thacker wrote the opinion, in which
Chief Judge Gregory and Judge Wynn joined. Judge Wynn wrote a concurring opinion.


ARGUED: Ann L. Hester, FEDERAL DEFENDERS OF WESTERN NORTH
CAROLINA, INC., Charlotte, North Carolina, for Appellant. Amy E. Ray, OFFICE OF
THE UNITED STATES ATTORNEY, Asheville, North Carolina, for Appellee. ON
BRIEF: Anthony Martinez, Federal Public Defender, FEDERAL DEFENDERS OF
WESTERN NORTH CAROLINA, INC., Charlotte, North Carolina, for Appellant. R.
Andrew Murray, United States Attorney, OFFICE OF THE UNITED STATES
ATTORNEY, Charlotte, North Carolina, for Appellee.
THACKER, Circuit Judge:

       Tremayne Drakeford (“Appellant”) was arrested and charged with possession and

distribution of controlled substances after police apprehended him at a Car Stereo

Warehouse and found narcotics in his sweatshirt pocket. After his arrest, Appellant moved

to suppress evidence of the narcotics. The district court denied Appellant’s motion, and he

pled guilty to the charged crimes.

       Appellant appeals the district court’s denial of his motion to suppress, arguing that

the officers did not have reasonable suspicion to stop and frisk him and violated his Fourth

Amendment right to be free from unreasonable search. We agree with Appellant. In order

to sustain reasonable suspicion, officers must consider the totality of the circumstances

and, in doing so, must not overlook facts that tend to dispel reasonable suspicion. Here,

officers relied on general information from a confidential informant; two interactions that

officers believed were consistent with the manner in which illegal drugs are bought and

sold, but in which no drugs were found; and a single officer witnessing a handshake

between Appellant and another man and concluding that it was a hand-to-hand drug

transaction, even though the officer did not see anything exchanged. Moreover, the officers

concluded this amounted to reasonable suspicion, overlooking the facts that the interaction

took place in a public space, in broad daylight, outside of the vehicles, and in front of a

security camera; and after the interaction, Appellant went into a store, rather than

immediately leaving the scene. On these facts, we agree with Appellant that the officers

did not have more than a mere hunch that criminal activity was afoot when they stopped

Appellant.

                                             2
       Thus, as detailed further herein, we reverse the district court’s denial of Appellant’s

motion to suppress.

                                                 I.

                                                 A.

                                    Background Investigation

       In August 2017, a confidential informant contacted Detective Douglas Moore

advising that a “light skinned black male, heavyset” with “a full beard” was trafficking

cocaine and heroin. J.A. 64. 1 The informant provided the suspect’s vehicle tags but did

not provide a name or address. The informant also never provided detectives with any

predictive behavior of Appellant, such as that he was going to sell drugs to her on a

particular date. Through further investigation, Detective Moore linked the vehicle tags

provided by the informant to Appellant. Once Detective Moore discovered Appellant’s

identity, he learned that Appellant had been arrested “several times for drugs,” but he did

not have knowledge of any convictions resulting from such arrests. Id. at 65.

       Although the informant provided Detective Moore with the tip in August 2017,

Detective Moore did not begin further investigation until October 2017. At that point,

Detective Moore located an address believed to be associated with Appellant. And, months

later, in November and December 2017, Detective Moore conducted surveillance at the

identified address. Detective Moore surveilled Appellant’s address more than ten times,

to no avail. Detective Moore never saw Appellant at that location. Detective Moore then


       1
           Citations to the “J.A.” refer to the Joint Appendix filed by the parties in this appeal.

                                                 3
identified a female associate of Appellant. He located her address and began conducting

surveillance there. Detective Moore observed Appellant at that residence over 30 times

but never witnessed any drug transactions.

                                              1.

       On February 1, 2018, Detective Moore surveilled Appellant at the address of his

purported female associate. That afternoon, the surveillance team observed Appellant

leave the residence and drive to a gas station. At the gas station, Appellant remained in his

vehicle until a white pickup truck pulled up and parked next to him. The sole person in the

pickup truck got out of his car, entered Appellant’s car, and remained in Appellant’s car

for 30 to 45 seconds before exiting, re-entering his own car, and driving away. At that

point, the surveillance team followed the white pickup truck. Detectives believed that the

driver got high on drugs after he left the gas station because “he started to speed up and

slow down.” J.A. 72. As a result, the surveillance team called in local police to pull over

the truck. During the traffic stop, a K-9 officer with a dog detected drugs, but officers only

found syringes in the vehicle, no drugs. Detective Moore testified that the syringes implied

drug use “[b]ecause heroin is cooked and [is then] drawn from some type of apparatus into

the syringe and then the syringe is placed inside the user -- in a blood line, in a vein inside

the user.” Id. at 73. Further, Detective Moore testified that it was significant that syringes

were recovered from the vehicle “because I felt like the driver was a heroin addict or used

heroin and it was significant because he just left visiting with [Appellant].” Id.




                                              4
                                              2.

        Later that same week, 2 detectives observed Appellant leave the female’s residence

and travel to a different gas station. At the gas station, Appellant parked and then sat in his

car. Nothing else happened. Appellant then left the gas station and returned to the female’s

residence.

        On that same day, Detective Moore contacted the informant and asked her to contact

Appellant to ask if Appellant had any heroin to sell, which she did. According to the

informant, Appellant told her that he did not have any heroin and that he was waiting for a

supply. Later that same day, detectives observed Appellant leave the female’s residence

and enter another residence. Appellant did not have anything in his possession when he

entered the home. A car with a Florida license plate arrived at the home, and a person

entered the home carrying several bags. About an hour later, Appellant left the home

carrying a bag. Detectives followed Appellant back to the female’s residence, and while

they were following him, Appellant called the informant to notify her that he had drugs to

sell.

                                              B.

                                Car Stereo Warehouse Stop

        Between five and seven days later, on February 9, 2018, around 1:30 in the

afternoon, detectives were again surveilling Appellant when they observed him leave the



        No witness testified as to the specific date this surveillance occurred, but Detective
        2

Moore’s testimony established that it occurred in the same week as the February 1 incident.
Thus, this surveillance would have occurred on February 2, 3, or 4, 2018.

                                              5
female’s residence and drive to Car Stereo Warehouse. Appellant parked his car in the

parking lot of Car Stereo Warehouse and remained inside the car. Detective Moore

testified that the surveillance team was “expecting someone to meet [Appellant] and this

to be like the other occasions when somebody would meet him.” J.A. 78. Detective Moore

testified that this stop was consistent with how he would expect a drug transaction to occur:

              When a person who is purchasing drugs, a place is selected, a
              public place is selected typically and -- as a meeting location.
              And one person will exit their vehicle into the other vehicle.
              The dope is bought there or sold there, however bought or sold
              there, and then the person leaves into their vehicle and leaves
              and the transaction is done. And typically that happens or
              occurs in the public area.

Id. at 71.

       Notably, the location where Appellant parked at Car Stereo Warehouse was not in

a high crime area, and was directly in front of a security camera. As Detective Moore

described it, the location was a “busy area in a public parking lot.” J.A. 109. While

Appellant was waiting in his car, a white Cadillac pulled up and two black males exited

the vehicle. Appellant exited his vehicle at that time. Detective Moore testified that this

interaction was “consistent . . . in how [Appellant] meets people in public areas,” and stated,

“I honestly believed that it was a drug deal was going to happen, a transaction was going

to occur.” Id. at 79.

                                              1.

                                    The Two Handshakes

       Detective Moore testified that someone radioed that a “hand-to-hand” money and

drug exchange occurred in the Car Stereo Warehouse parking lot between Appellant and

                                              6
one of the men. J.A. 80. Detective Paul Murphy testified that he first witnessed “a quick

dap, quick handshake . . . , some brief conversation.” Id. at 116. Then, as the men

continued talking, they exchanged a second handshake, which Detective Murphy “believed

to be a hand-to-hand narcotics transaction.” Id. at 117. He stated, “At that point there was

an exchange of narcotics for money or just an exchange of narcotics just based on the

mannerisms of that action.” Id. But, on cross-examination, when specifically asked if he

saw drugs or money exchange hands, Detective Murphy testified that it was just the actions

and mannerisms that indicated to him that it was a drug transaction. He did not actually

see drugs exchanged. Nor did he see money exchanged. See J.A. 120 (“Q. So you didn’t

see any drugs or money exchange, just the actions and the mannerisms and it being a second

handshake and it being longer than the first handshake, you believed it to be a hand-to-

hand? A. Yes, sir.”). Detective Murphy provided no further detail about why this second

handshake led him to conclude that a hand-to-hand drug transaction had occurred. In fact,

when asked to describe why he thought the second handshake was a “hand-to-hand

transaction versus just another greeting,” Detective Murphy testified, only, “Well, the first

interaction was brief. The second, what I believe to be the hand-to-hand transaction, was

more deliberate and it wasn’t as brief as the first action.” Id. at 118. Like Detective

Murphy, no other officer in the surveillance team witnessed drugs or money changing

hands.

         After the second handshake and supposed “hand-to-hand” exchange, Appellant and

his two companions entered the Car Stereo Warehouse. Detective Moore testified that after

the radio call about the hand-to-hand exchange, he made the decision that detectives were

                                             7
going to make a stop. Nonetheless, Detective Moore thought that suspicious activity may

have been occurring inside the business, so he entered the Car Stereo Warehouse behind

the three men. Inside, the men talked to a salesperson about purchasing something and

remained in the store for about 10 or 15 minutes. While at the counter, one of the men had

a backpack, which was at his feet. When Detective Moore walked past the men at the

counter, the man with the backpack “cuff[ed] the bag with his foot and slid[] it closer to

him as if he was protecting it.” J.A. 82.

       After all three men and Detective Moore exited the store, the three men “continu[ed]

to meet,” and Detective Moore had the uniformed patrol cars enter the parking lot. J.A.

83.

                                              2.

                                            Search

       Detectives confronted Appellant in the parking lot when he exited the store and

entered his vehicle. They asked him to step outside from the driver’s side of his vehicle.

Detective Hank Suhr led Appellant to the back of his vehicle where Detective Suhr had

Appellant place his hands on the trunk of the vehicle. Detective Suhr told Appellant to

remove his hands from his pockets. Detective Suhr testified, “[Appellant’s] body language

was consistent with not being completely truthful or he appeared to be a little

apprehensive.” J.A. 205. While Appellant was facing the car with his hands on the trunk,




                                              8
he turned around and removed his hands from the trunk of the car twice. Detectives Suhr

and Todd Hepner then proceeded to handcuff Appellant.

       Detective Suhr testified that he patted down Appellant’s pocket and felt what was

immediately apparent to him as narcotics. He pulled a round bag of contraband out of

Appellant’s left pocket. Appellant contends that Detective Suhr did not pat him down for

weapons but, instead, manipulated his pocket in order to feel the bag of drugs. Detective

Hepner testified that Detective Suhr did not manipulate the pocket, but “just patted it down

real quick.” J.A. 135. When describing what he felt in Appellant’s pocket, Detective Suhr

testified:

              [H]is body language and the way that he kept putting his hands
              in his pockets, that was the first area that was of my interest.
              So I kind of tapped there first and then felt a bulge on the left
              side first and then later on the right side. But the left side was
              clearly visible that it was hanging lower and that there was
              something inside that pocket.

Id. at 208. Further, Detective Suhr testified, “And [I] just felt, again, through my training

and experience, that there was some form of narcotics in that pocket.” Id. Appellant

contends that the body camera footage from Detectives Suhr and Hepner demonstrates that

Detective Suhr never made motions consistent with a pat down, but rather, Detective Suhr

opened Appellant’s pocket, reached in, and pulled out a bag of narcotics.

                                             C.

                                    Motion to Suppress

       After the search at the Car Stereo Warehouse, officers executed a search warrant at

the female associate’s residence and found additional drugs and a firearm. Appellant was


                                              9
indicted and charged with possession with intent to distribute controlled substances

including 500 grams or more of cocaine, 50 grams or more of methamphetamine, 100

grams or more of heroin, and marijuana. He was also charged with being a felon in

possession of a firearm and possessing a firearm in furtherance of a drug trafficking crime.

Appellant filed a motion to suppress the evidence from the Car Stereo Warehouse stop and

the evidence found through the search warrant, claiming that the stop was unlawful and the

evidence found from the search warrant were the fruits of an unlawful search. After

conducting a hearing, the district court denied Appellant’s motion to suppress the evidence.

       First, the district court held that the officers had reasonable suspicion to conduct an

investigatory stop on Appellant. It concluded:

              Based on the information provided by the confidential
              informant, observations of Defendant during several recent
              surveillance operations, and Detective Murphy’s observation
              of the hand-to-hand transaction just before detectives
              approached Defendant, detectives reasonably believed that
              criminal activity was afoot. Detectives reasonably believed
              they would find narcotics, money, and/or drug related
              paraphernalia on Defendant’s person.

J.A. 294. Further, the district court held that the detectives’ observation of a hand-to-hand

transaction, Appellant’s “nervous behavior,” Appellant’s body language, Appellant

placing his hands in his pockets, and detectives’ knowledge of Appellant’s “criminal

history and known affiliation with the distribution of narcotics” justified the stop. Id. at

295.

       The district court also concluded that officers did not exceed the scope of a pat down

pursuant to the investigatory stop. Specifically, the district court held:


                                             10
              [B]ody camera footage shows that Detective Suhr properly
              patted Defendant’s outer clothing without manipulating or
              lingering over any particular area. Detective Suhr’s hand can
              be clearly seen on the left side of Defendant, over the pocket
              containing the illegal substance, as Defendant continually
              turned around and refused to follow instructions. Although
              Detective Suhr stopped briefly during the frisk to detain
              Defendant due to safety concerns, the video shows that
              Detective Suhr reached directly into Defendant’s pocket
              immediately thereafter, which corroborated Suhr’s claim that
              the incriminating character of the “ball like substance” had
              been immediately apparent when he patted Defendant’s outer
              pocket.

J.A. 296. Therefore, the district court denied Appellant’s motion to suppress the evidence

found on his person.

       Thereafter, Appellant pled guilty to all counts and was sentenced to 210 months of

incarceration. He timely appealed the district court’s ruling on the motion to suppress.

                                             II.

       “We review the district court’s legal conclusions — including determinations of

reasonable suspicion and probable cause — de novo, and its factual findings for clear error,

construing the facts in the Government’s favor.” United States v. Brinkley, 980 F.3d 377,

383 (4th Cir. 2020) (internal citations omitted).

                                             III.

                                             A.

       The Fourth Amendment guarantees “[t]he right of the people to be secure in their

persons . . . against unreasonable searches and seizures,” U.S. Const. amend. IV. “The

Fourth Amendment imposes limits on search-and-seizure powers in order to prevent

arbitrary and oppressive interference by enforcement officials with the privacy and

                                             11
personal security of individuals.” United States v. Martinez-Fuerte, 428 U.S. 543, 554

(1976).

       “The protection against unreasonable seizures includes brief investigatory stops.”

United States v. Curry, 965 F.3d 313, 319 (4th Cir. 2020) (en banc) (internal quotation

marks omitted). In Terry v. Ohio, the Supreme Court held that a police officer may conduct

a brief investigatory stop based on reasonable, articulable suspicion that criminal activity

is afoot. See 392 U.S. 1, 30 (1968); Curry, 965 F.3d at 320. But in a Terry stop, “[an]

officer must be able to point to specific and articulable facts which, taken together with

rational inferences from those facts, reasonably warrant [an] intrusion.” Terry, 392 U.S. at

21. “The level of suspicion must be a ‘particularized and objective basis for suspecting the

particular person stopped of criminal activity.’” United States v. Black, 707 F.3d 531, 539

(4th Cir. 2013) (quoting United States v. Griffin, 589 F.3d 148, 152 (4th Cir. 2009)).

“Anything less would invite intrusions upon constitutionally guaranteed rights based on

nothing more substantial than inarticulate hunches.” Terry, 392 U.S. at 22.

       “To determine if the officer had reasonable suspicion, courts look to the totality of

the circumstances.” United States v. Foster, 824 F.3d 84, 89 (4th Cir. 2016) (internal

quotation marks omitted).     “Seemingly innocent factors, when viewed together, can

amount to reasonable suspicion.” Id. But, “the presence of additional facts might dispel

reasonable suspicion.” Kansas v. Glover, 140 S. Ct. 1183, 1191 (2020). “[W]e are

skeptical of Government attempts to spin . . . largely mundane acts into a web of

deception.” Foster, 824 F.3d at 89 (internal quotation marks omitted). “Accordingly, the



                                            12
Government cannot rely upon post hoc rationalizations to validate those seizures that

happen to turn up contraband.” Id. (internal quotation marks and citations omitted).

                                              B.

       The Government argues that the officers had reasonable suspicion to conduct an

investigatory stop on Appellant for several reasons: (1) a confidential informant provided

information that Appellant trafficked cocaine and heroin; (2) officers witnessed what they

believed to be a drug transaction in a gas station parking lot, after which they found

syringes in the truck that was part of the purported drug transaction; (3) officers witnessed

Appellant arrive at a second gas station and wait in his car; (4) officers witnessed Appellant

enter a home empty handed, leave carrying bags, and subsequently inform the confidential

informant that he had drugs to sell; and (5) Detective Murphy believed he witnessed a

“hand-to-hand” transaction when Appellant engaged in a second handshake in the Car

Stereo Warehouse parking lot.

       Appellant, on the other hand, argues that officers relied only on generalized

information from the confidential informant rather than specific, predictive information.

Further, Appellant contends that officers interpreted Appellant’s innocent conduct -- such

as the second handshake -- as a drug transaction. Finally, Appellant argues that officers

ignored facts that refuted officers’ suspicions: (1) officers did not witness a drug transaction

either time they observed Appellant at a gas station; (2) officers did not locate drugs in the

white pickup truck they followed; (3) Appellant and the two men entered the Car Stereo

Warehouse and shopped for a car stereo; (4) the alleged transaction occurred in broad

daylight in a public parking lot; (5) the alleged transaction occurred directly in front of a

                                              13
security camera; (6) no officer saw either drugs or money exchange hands during the

alleged transaction.

       Based on the totality of the circumstances, Appellant has the better argument.

                                               1.

       Throughout the investigation of Appellant, officers relied on information provided

by a confidential informant. This court has previously noted, “[T]ips fall somewhere on a

spectrum of reliability, and under the Fourth Amendment a reviewing court may—indeed

must—take into account all the facts surrounding a tip in assessing the totality of the

circumstances supporting a stop.” United States v. Perkins, 363 F.3d 317, 324 (4th Cir.

2004). Here, officers’ testimony on the reliability of the confidential informant is scant.

When asked how many cases the informant had assisted with, Detective Moore testified,

“Approximately 50.” J.A. 92. However, Detective Moore never opined on the number of

convictions the informant aided in, if any, or any other facts that credit the reliability of the

informant.

       Here, the informant provided two pieces of information about a person who was

allegedly trafficking cocaine and heroin to detectives: first, that the person was a “light

skinned black man, heavyset” “with a full beard”; and second, the vehicle tags for the

person’s car. J.A. 64. Although informant assisted detectives in other cases, she failed to

provide any specific identifying information about Appellant: she did not provide a name,

an address, or any information predicting his movements, such as a particular place or time

he was expected to be in possession of or sell drugs. In fact, the only information that

proved useful to detectives in connecting the informant’s tips to Appellant was the vehicle

                                               14
tag number that was connected to him. But that alone does not connect him to drug

trafficking. It connects him to a vehicle and that is it. Of note, despite the informant’s

ability to communicate with Appellant, detectives never attempted to confirm the

informant’s allegation by setting up a controlled buy between the informant and Appellant

nor did they seek any predictive information that would lend to her credibility. Thus, the

information provided by the informant as to Appellant’s alleged illegal activities deserves

little weight in the totality of the circumstances.

                                               2.

       In addition to the tip from the informant, the Government relies heavily on the

second handshake that occurred between Appellant and one of the men he met at the Car

Stereo Warehouse. But, before we address the second handshake, we pause to highlight

the fact that although Appellant purportedly received a re-supply of drugs on either Feb. 2,

3, or 4, it was not until nearly a week later, on February 9 that law enforcement determined

to stop Appellant. And, at no point did the officers attempt to set up a controlled purchase

with the informant whom they directed to ask Appellant about his drug supply.

       As to the notorious second handshake, the Government contends this second

handshake provided the officers with reasonable suspicion because Detective Murphy

testified that the second handshake was a “hand-to-hand” transaction. However, Detective

Murphy never provided more than this conclusory testimony. In fact, Detective Murphy

never witnessed drugs or money change hands, and his testimony did not provide any

details about the handshake that allows us to view this second handshake as suspicious.

See United States v. Foster, 634 F.3d 243, 247–48 (4th Cir. 2011) (finding that officers did

                                              15
not have reasonable suspicion in part because officers never saw the defendant “in the

possession of any drugs, money, weapons or paraphernalia”). The Government encourages

us to look at this handshake within the totality of the circumstances. Even doing so, we

cannot hold that officers’ bare suspicion of drug trafficking -- without more -- can allow

even an experienced officer to reasonably conclude that such a benign and common gesture

can be viewed as an exchange of drugs. This cannot amount to reasonable, particularized

suspicion. The Fourth Amendment does not allow the Government to label a person as a

drug dealer and then view all of their actions through that lens.

                                             3.

       Further, when considered within the panoply of the totality of the circumstances in

this case, both the informant’s information and the second handshake become even less

convincing.    While the Government attempts to rely on officers’ suspicions about

Appellant’s activities allegedly involving narcotics, the officers’ surveillance provided

them with nothing more than a single suspected drug exchange in which officers found no

drugs, even after searching the white pickup truck that was suspected to be involved, 3 and

another incident in which Appellant simply drove to a gas station, parked, and left. We

cannot see how these events elevate the officers’ hunch that Appellant was engaged in drug

trafficking to reasonable suspicion. Additionally, despite surveilling Appellant over the

course of several months -- ten times at the address associated with him and more than 30


       3
        Not to mention that it is implausible to think that, while driving down the highway
alone, the driver of the white pickup truck cooked the drugs in the manner detectives
described.

                                             16
times at the female’s address -- officers never observed suspicious behavior or drug

transactions at those locations. Not once.

       Moreover, on the day of the Car Stereo Warehouse stop itself, several notable facts

dispel the notion that Appellant was engaged in a drug transaction. First, although

Detective Moore testified that the interaction between Appellant and the two men at the

Car Stereo Warehouse was consistent with “how drugs are sold or bought in Charlotte,”

the occurrence at the Car Stereo Warehouse parking lot did not at all meet Detective

Moore’s description of how drugs are sold or bought. J.A. 71. Detective Moore testified

that he would expect one person to exit the vehicle, enter the other vehicle, exchange drugs,

leave their vehicle, and then leave the transaction. But, here, the alleged drug transaction

occurred outside of the vehicles. Also, instead of any of the men re-entering their own

vehicles and leaving the location, all three men entered the store together and proceeded to

conduct a normal shopping trip. 4

       Finally, the entire interaction occurred in broad daylight, in the middle of the

afternoon, in a public parking lot, and in front of a security camera. Taken together with

the uncorroborated informant information and the inconclusive surveillance detectives had

conducted in which no drugs were ever located, Appellant’s presence at the Car Stereo

Warehouse failed to create reasonable suspicion sufficient to justify a Terry stop.


       4
         Detective Moore’s attempt to spin the fact that one of the men with Appellant
attempted to pull the bag closer to him in the store when Detective Moore passed nearby
as somehow nefarious does not garner much credence. It is not out of the norm for people
to reflexively pull their bags closer to them when someone passes close by, even bags that
do not contain drugs.

                                             17
       Given all of the foregoing, “we are skeptical of Government attempts to spin . . .

largely mundane acts into a web of deception.” Foster, 824 F.3d at 89 (internal quotation

marks omitted). Consequently, we reverse the district court’s denial of the motion to

suppress.

                                             C.

       Because we hold that officers did not have reasonable suspicion to conduct an

investigatory stop of Appellant, the subsequent frisk of Appellant likewise cannot be

justified. Therefore, we need not reach the question of whether officers manipulated

Appellant’s pocket during the pat down. See Terry v. Ohio, 392 U.S. 1, 30 (1968).

                                             IV.

       For the foregoing reasons, the district court’s denial of Appellant’s motion to

suppress is reversed and this case is remanded to the district court.

                                                            REVERSED AND REMANDED




                                             18
WYNN, Circuit Judge, concurring:

       Detective Moore investigated Drakeford for months. He observed him dozens of

times. One rendezvous between Drakeford and a supposed customer at a gas station led to

the discovery of syringes, but no drugs. On a second occasion, Drakeford appeared to wait

for someone, but no one ever arrived. So the investigation continued.

       Moore eventually had his informant call Drakeford and ask whether he had drugs to

sell. The informant reported that he didn’t. But later that day, Moore watched as Drakeford

entered an unfamiliar residence emptyhanded. A woman arrived with several bags. About

half an hour later, Drakeford left carrying a bag. And shortly thereafter, the informant

called Moore to say that Drakeford “now had drugs to sell.” J.A. 75–77.

       The stage was set, so to speak. Days later, Moore and his surveillance team followed

Drakeford to Car Stereo Warehouse. Patrol officers were on standby. Law enforcement

“expect[ed] someone to meet . . . Drakeford.” J.A. 78. Moore “honestly believed that . . . a

drug deal was going to happen.” J.A. 79.

       But no one saw any money. No one saw any drugs. The closest thing to a “deal”

was a pair of handshakes—witnessed by Detective Murphy from some distance away, and

the second of which was heartier than the first.

       Was that second handshake just a handshake? Or was it something more? The

district court credited Murphy’s testimony that the handshake was, in fact, a “hand-to-

hand” transaction. Why? Because Murphy had been a narcotics officer for “[a]bout four

years.” J.A. 117. In that capacity, he’d seen “[s]everal dozen” hand-to-hand transactions

and, acting undercover, even conducted a few himself. J.A. 117–18. Drakeford’s

                                            19
interaction was apparently “consistent with” the hand-to-hands he’d seen and done. J.A.

118.

       But it was also consistent with two friends shaking hands. So, what was it about this

handshake, specifically, that led Murphy to see it as something more nefarious? The record

testimony is far from enlightening. According to Murphy, the second handshake was “more

deliberate” than the first and “wasn’t as brief.” Id. That’s it.

       We therefore have thin facts—the handshake appeared long and purposeful—

bolstered by a thinner interpretation of those facts—the handshake was “consistent with”

a drug transaction. Such meager testimony would not have received the same degree of

deference had it come from someone other than a law-enforcement officer. But in the half-

century since Terry v. Ohio, ∗ we have afforded greater and greater weight to officers’

“training and experience”—often at the expense of the robust judicial scrutiny that the

Fourth Amendment demands. See Anna Lvovsky, The Judicial Presumption of Police

Expertise, 130 Harv. L. Rev. 1995, 2031–37, 2079–80 (2017) (“[T]he cumulative effects

of judges’ many encounters with the police [have] combined to give courts an unusual

regard for the reliability of the police’s professional insight.”).

       No doubt, experienced officers can see things the rest of us would miss. See, e.g.,

Ornelas v. United States, 517 U.S. 690, 700 (1996) (explaining that a “loose panel” in a

car “may suggest only wear and tear” to a layperson but could reasonably indicate the



       ∗
          “[D]ue weight must be given . . . to the specific reasonable inferences which [an
officer] is entitled to draw from the facts in light of his experience.” 392 U.S. 1, 27 (1968).

                                               20
presence of hidden drugs to an officer). But the success or failure of a suppression motion

cannot hinge on an officer saying, in essence, “I know it when I see it.” It is not a heavy

burden for officers to “articulate why a particular behavior is suspicious.” United States v.

Foster, 634 F.3d 243, 248 (4th Cir. 2011) (emphasis added); see also Brown v. Texas, 443

U.S. 47, 52 n.2 (1979) (officer may “perceive and articulate meaning” in otherwise

innocent conduct (emphasis added)). And it is not a heavy burden for courts to demand

such an explanation from officers who, as in this case, testify as to both the underlying,

objective facts as well as the significance of those facts.

       Our practice of affording strong deference to “training and experience” has costs.

For starters, it incentivizes veteran officers to lean on their “impressions” instead of doing

the hard work of building a case, fact by fact. That’s a worrisome consequence, given what

we now understand (and are still coming to understand) about bias. “[An] increasingly vast

psychological literature” shows that “a substantial portion of the racial profiling that occurs

in modern policing is the product not of explicit racism but of implicit [bias].” Megan

Quattlebaum, Let’s Get Real: Behavioral Realism, Implicit Bias, and the Reasonable

Police Officer, 14 Stan. J. C.R. & C.L. 1, 13 (2018); see id. at 10–17 (summarizing the

literature on this point). And “[o]ne behavioral effect of implicit bias is that it influences

how individuals interpret the ambiguous behaviors of others.” L. Song Richardson, Police

Efficiency and the Fourth Amendment, 87 Ind. L.J. 1143, 1148 (2012). Thus, there are

“good cognitive reasons to avoid . . . bare reliance on generalizations based on officer

‘experience’” when evaluating ambiguous behavior like a handshake. Andrew E. Taslitz,



                                              21
Police Are People Too: Cognitive Obstacles to, and Opportunities for, Police Getting the

Individualized Suspicion Judgment Right, 8 Ohio St. J. Crim. L. 7, 31 (2010).

       But also, the more we defer to “experience” as a placeholder for objective facts, the

more variability we inject into the Fourth Amendment. It is not hard to imagine a scenario

in which an investigatory stop “made by a knowledgeable, veteran officer would be

[considered] valid” while the same stop “made by a rookie in precisely the same

circumstances would not.” Devenpeck v. Alford, 543 U.S. 146, 154 (2004) (emphasis in

original). But, as the Supreme Court has cautioned, we should avoid “ascrib[ing] to the

Fourth Amendment such arbitrarily variable protection.” Id.

       In my view, judges can begin to curb these ill effects by dialing down the

deference—even slightly—and treating police officers like other expert witnesses. Doing

so would be consistent with both precedent and common sense. If a veteran officer catches

something that would elude a novice—a code word, a pattern, etc.—he may of course rely

on it, so long as he can later explain in court why the fact is significant. But if an officer’s

explanation is paltry or conclusory, as in this case, the judge must not hesitate to assign it

less weight.




                                              22